DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-3, 5-17
Withdrawn: 
NONE
Rejected:
1-3, 5-17
Amended: 
1, 11, 14
New: 
NONE
Independent:
1, 11


Claim Interpretation
Claim 1, lines 5-6 mentions certain properties are present under the condition: “as measured on a 5.00 inch version of the modified wrought 7085 aluminum alloy product in a T7451 or T7651 temper”; however, said (product) claim is not limited to a modified 7085 alloy in a T7451 or T7651 temper. For the purposes of this action, the claims are being given their broadest reasonable interpretation consistent with the specification, i.e. this phrase is being interpreted to mean that the claimed properties are present conditionally (when in said condition), in other words, that the claimed product is capable of said property.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN103233148A (CN’148), cited on IDS dated 12/28/2017.
CN’148 teaches an Al-Zn-Cu-Mg alloy comprising (in wt%):

Claim 1
cl. 5
cl. 6
cl. 7
cl. 8
Claim 11
cl. 12
cl. 13
CN’148
CN’148 ex. 7
CN’148 ex. 14

7085 
+ 0.080-0.250% Cr
+opt.0.07-0.15% Zr
+opt. 0.15-0.50% Mn










Zn
7.0-8.0




6.0-10.0


5.5-10
7.10
7.80
Mg
1.2-1.8




1.3-2.3


1.5-2.8
1.90
2.10
Cu
1.3-2.0




1.2-2.6


1.5-2.5
1.80
1.90
Zr
 (opt. 0.07-0.15)
≤0.03

0.07-0.15
0.07-0.15
-0.15

0.07-0.15
0.01-0.20
0.11
0.08
Cr
0.080-0.250




0.080-0.250


0.01-0.50
0.10
0.11
Mn
 (opt. 0.15-0.50)

0.15-0.50

0.25-0.45
-0.5
0.15-0.50

0.05-0.50
0.14
0.20
Si
-0.06




-0.15


≤0.50
0.10
0.10
Fe
-0.08




-0.15


≤0.50
0.20
0.15
Ti
-0.06




-0.15


Typically 0.04
0.04
0.04


which overlaps the alloying ranges of Zn, Mg, Cu, Zr, Cr, Mn, Si, Fe, and Ti of instant claims 1, 5-8, 11-13 (including the scope of “modified wrought 7085 alloy” with the claimed ranges of Cr, Zr, and Mn). CN’148 teaches close examples to the presently claimed range- see ex. 7 and ex. 14 of CN’148. 
Thickness limitations
	Concerning the thickness recited in instant claims 1, 9-11, CN’148 teaches a product thickness 0.1-200mm (0.04-7.8 in, see CN’148 translation p 7 etc.), which broadly overlaps the instantly claimed thickness range.
Property limitations
CN’148 does not teach the Kmax-dev (independent claims 1, 11), or Kmax-dev, KIC fracture toughness (as compared to an equivalent 7xxx with ≤0.01% Cr and ≤0.02% Mn at equivalent strength) as set forth in instant claims 2, 3, 15-17.  However, because CN’148 teaches a substantially overlapping Al-Zn-Mg-Cu-Cr alloy product, then substantially the same properties are expected in the prior art (such as improvement in Kmax-dev and KIC), and phases (such as E phase) as in the instant invention. 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Amended inequalities limiting minimum and maximum Mg
Concerning the amendment to claims 1 and 11 which relate the Mg minimum and maximums to the amounts of Cu and Zn; the broad range of Mg taught by CN’148 of 1.5-2.8% significantly overlaps the claimed Mg range of 1.2-1.8%, as well as the Mg minimum and maximums allowed by said inequalities (for Cu and Zn values taught by CN’148). Applicant has not shown specific evidence of unexpected results/criticality of the claimed ranges, with respect to the broad overlap taught by the prior art.
Because CN’148 teaches an overlapping Al-Zn-Mg-Cu-Cr alloy product, and the claimed properties would reasonably be expected by virtue of said overlap, it is held that CN’148 has created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 11’s transitional phrase, CN’148 does not teach the addition of any elements clearly excluded by the “consisting essentially of” transitional phrase. 


Response to Amendment/Arguments
In the response filed on 3/29/22 applicant amended claims 1, 11, and 14, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s argument that CN’148 would not achieve the claimed crack deviation resistance because CN’148 does not contain examples of thick plate products, or because a POSITA would know there are significant differences between thick and thin 7xxx products and would not expect to achieve the claimed crack deviation resistance based on the embodiments of CN’148, has not been found clearly persuasive. The broad disclosure of CN’148 includes thick products (see rejection above), that overlaps the claimed thickness, and Applicant has provided no reason why, given the disclosure of a thickness as large as 200 mm in the prior art, that one having knowledge of said prior art would not produce thick plate products. 
           Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

With respect to the overlap taught by the prior art, applicant has not shown specific evidence of unexpected results, with respect to the closest prior art.
            Concerning applicant’s argument that the prior art does not teach examples within the instant alloying ranges, patents are relevant as prior art for all they contain, and nonpreferred embodiments constitute prior art, MPEP 2123. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.).

Applicant’s argument that the instant invention is allowable because CN’148 does not teach or suggest a modified 7085 alloy in a T7451 or T7651 temper has not been found persuasive. As set forth in the claim interpretation section above, Claim 1, lines 5-6 mentions certain properties are present under the condition: “as measured on a 5.00 inch version of the modified wrought 7085 aluminum alloy product in a T7451 or T7651 temper”; however, said (product) claim is not limited to a modified 7085 alloy in a T7451 or T7651 temper. For the purposes of this action, the claims are being given their broadest reasonable interpretation consistent with the specification, i.e. this phrase is being interpreted to mean that the claimed properties are present conditionally (when in said condition), in other words, that the instant product is capable of said property. Because the prior art teaches a broadly overlapping Al-Zn-Mg-Cu alloy composition and thickness, the alloy of CN’148 appears to be capable of the claimed crack deviation resistance when a T7451 or T7651 temper is applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/              Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                  
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        7/19/22